Citation Nr: 0603824	
Decision Date: 02/09/06    Archive Date: 02/22/06	

DOCKET NO.  05-10 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for bilateral 
chondromalacia of the knees.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney











INTRODUCTION

The veteran had active service from January 19, 1976, to 
March 2, 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Muskogee, Oklahoma.  In that decision, the RO denied the 
issue of entitlement to service connection for bilateral 
chondromalacia of the knees.  


FINDINGS OF FACT

1.  The veteran's bilateral chondromalacia of the knees 
clearly and unmistakably preexisted his active service.

2.  The bilateral chondromalacia of the veteran's knees has 
not been shown by clear and unmistakable evidence to have not 
been aggravated during service.


CONCLUSION OF LAW

The preexisting bilateral chondromalacia of the knees was 
aggravated by active service.  U.S.C.A. §§ 1111, 1131, 1153, 
5107 (West 2002); 38 C.F.R. §§ 3.304(b), 3.306(a) & (b) 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
on November 9, 2000.  Since that time, the VCAA has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, & 5126.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA 
and to those claims which were filed before the date of 
enactment but which were not yet final as of that date.  The 
Board has considered this new legislation but finds that, 
given the favorable action taken herein, no discussion of the 
VCAA is required.  See, e.g., Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Throughout the current appeal, the veteran has essentially 
asserted that he had no knee problems prior to active service 
but that, due to the rigors of his basic training, he began 
to experience knee symptoms during his active military duty.  
He has further contended that his knee symptomatology 
increased significantly during service and that he now has a 
bilateral knee disability manifested by chronic pain.  

To establish service connection for claimed disability, the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

In VAOPGCPREC 3-03 (July 16, 2003) the VA General Counsel 
held that "to rebut the presumption of sound condition under 
38 U.S.C. § 1111, the Department of Veterans Affairs (VA) 
must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service".  As a 
result of that opinion, VA amended 38 C.F.R. § 3.304(b).  The 
intended effect of that amendment was to require that, in 
order to rebut the presumption of sound condition under 
38 U.S.C. § 1111, VA, not the claimant, must prove by clear 
and unmistakable evidence both that the disease or injury 
existed prior to service and that the disease or injury was 
not aggravated by service.  

The veteran's service medical records disclose that he 
initially was seen on February 17, 1976 for right knee 
complaints usually occurring following running or walking up 
stairs.  A physical examination demonstrated bilateral 
patellofemoral crepitus which was quite marked in the 
veteran's right knee.  The examiner provided an impression of 
bilateral chondromalacia.  Several days later, the veteran 
was again seen for complaints of knee pain and stiffness.  A 
February 25, 1976 record notes that the veteran was still 
experiencing knee pain, which was worse on his right side.  
An impression of chondromalacia of the patellae was given.  

In connection with medical board proceedings, it was noted 
that the veteran had experienced little right knee pain prior 
to service but that he had led a sedentary life.  Beginning 
with basic training, the veteran had begun to experience knee 
pain which was made worse with walking or heavy physical 
activity.  His right knee also gave way on one occasion.  He 
had received a waiver for no running during basic training.  
A physical examination demonstrated bilateral patellofemoral 
crepitus and marked tenderness to palpation of the right 
knee.  X-rays were essentially negative, except for patella 
alta.  The examiner provided a final diagnosis of bilateral 
chondromalacia of the patella (right greater than left), 
which had existed prior to service but which had not been 
aggravated beyond normal progression.  A service personnel 
record dated in March 1976 indicated that the veteran was 
separated from active military duty because he failed to meet 
the physical standards for enlistment.  

The Board has given careful consideration to the available 
evidence and the contentions advanced by the veteran and his 
attorney.  Clearly, the veteran's bilateral chondromalacia 
preexisted his active service, and VA has met its burden by 
clear and unmistakable evidence proving the existence of a 
preexisting bilateral knee disability.  As the Board has 
discussed in this decision, the veteran received knee 
treatment shortly after his entrance into active duty, and a 
military physician determined in February 1976 that the 
veteran's bilateral knee condition existed prior to entrance 
into service.  

However, VA must also show by clear and unmistakable evidence 
that the preexisting bilateral knee disability did not 
increase in severity beyond normal progression during active 
service.  The veteran asserts that his knee symptomatology 
increased significantly as a result of his inservice 
activities.  Service medical records reflect multiple 
occasions of treatment for knee pain, stiffness, and 
tenderness.  Service personnel records indicate that the 
veteran was discharged from active duty early due to his 
failure to meet the physical standards for enlistment.  Under 
such circumstances, the Board finds that the presumption of 
aggravation has not been rebutted by clear and unmistakable 
evidence.  Consequently, the Board must conclude that clear 
and unmistakable evidence rebutting the presumption of 
aggravation is not of record and that the veteran must 
prevail.  


ORDER

Service connection for bilateral chondromalacia of the knees 
is granted.  



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


